ORDER
PER CURIAM.
Appellant, Yat Wah Sam, (“appellant”) appeals from the judgment of the Circuit Court of St. Louis County finding him liable for breach of contract. Appellant was found liable to South County Auto Center in the amount of $7,401. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.